Citation Nr: 1129988	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  03-11 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1964 to November 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 and August 2007 rating decisions by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).

In the September 2005 rating decision, the RO, in pertinent part, denied the Veteran's claim for a TDIU.  In a May 2007 decision, the Board affirmed the denial of a TDIU.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).   In a May 2009 Memorandum Decision, the Court vacated the Board's May 2007 decision and remanded the matter to the Board for further proceedings consistent with the Court's decision.  In December 2009, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the RO continued the denial of the claim (as reflected in a September 2010 supplemental statement of the case (SSOC), and returned the matter to the Board for further appellate consideration.  

In the August 2007 rating decision, the RO denied a disability evaluation in excess of 50 percent for PTSD.

In December 2010, the Veteran's claims for an increased rating for PTSD and a TDIU were remanded by the Board so that a videoconference hearing could be scheduled.  In May 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing; a transcript of that hearing is of record.  

The Board notes that the Veteran was granted a temporary evaluation of 100 percent between October 14, 2008 and November 31, 2008 due to hospitalization for PTSD.  As this is the highest possible rating, this period will not be considered in the analysis below.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD was not manifested by more than by occupational and social impairment, with reduced reliability and productivity due to due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155 5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010); 38 C.F.R. § 4.132, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Historically, the Board denied a disability rating in excess of 50 percent in a September 2006 decision.  As the Veteran did not request reconsideration, or appeal, the Board's September 2006 decision, it became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1110 (2010).  Based on additional evidence received in July 2007, the RO issued the August 2007 rating decision at issue on appeal, continuing the 50 percent rating for PTSD.  Prior to the August 2007 rating decision, in an October 2006 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA. This letter also provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Hence, this letter meet the content of notice requirements of Pelegrini and Dingess/Hartman, as well as the VCAA's timing requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  VA examinations were conducted in May 2009 and in August 2010.  All available, relevant evidence has been obtained in this case, including VA treatment records dated through August 2010.  

The Board also finds that no additional RO action to further develop the record in connection with the claim is warranted.  The Board notes that the Veteran was awarded Social Security Administration (SSA) disability benefits in July 2002, effective July 2001.  In December 2002, the RO requested that the SSA send all records associated with his disability benefits to VA.  In December 2002, the SSA responded that after an exhaustive and comprehensive search, it was unable to locate these documents.  The Veteran was notified of the unavailability of such records in a February 2003 statement of the case (SOC).  Furthermore, the Veteran testified during the May 2011 hearing that he was deemed disabled based on a work-related injury to his back, which occurred in July 2001.  The Board therefore finds that further attempts to retrieve the Veteran's SSA records would be futile and that such evidence, in any event, is not pertinent to the claim herein decided.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through notice of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision therefore took into consideration that different ratings may be warranted for different time periods.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2010).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

A GAF score of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Factual Background

Historically, in a January 2003 rating decision, the RO granted service connection and assigned an initial 30 percent rating for PTSD.  The Veteran filed a notice of disagreement (NOD) with the initial rating assigned.  In a May 2004 rating decision, the RO increased the rating to 50 percent; however, the Veteran continued to appeal.  In a September 2006 decision, the Board denied a rating higher than 50 percent for PTSD.  The RO received additional evidence in July 2007, reconsidered the evaluation for PTSD, and denied a rating higher than 50 percent in the August 2007 rating decision at issue on appeal.     

A May 2007 VA mental health note reflects that the Veteran reported that his depressive symptoms had increased in severity since his return from Florida.  A later May 2007 treatment note reported that the Veteran described episodes of panic which lasted for about 10 seconds as frequently as 10 times per day.  On mental status examination, he was pleasant and cooperative.  His speech was soft and normal in rate and rhythm.  He was more subdued than usual.  His mood was "the same" and his affect was subdued.  He denied suicidal ideation and there was no evidence of thought disorder.  Insight and judgment was intact.  The GAF score assigned was 61.

A June 2007 VA mental health note reflects that the Veteran reported sleeping well with Ambien.  On mental status examination, he was pleasant and cooperative.  His speech was soft and normal in rate and rhythm.  He was more subdued than usual.  His mood was "okay" and his affect euthymic.  He denied suicidal ideation.  There was no evidence of thought disorder.  Insight and judgment were intact.  

In a June 2007 VA medical center discharge summary note, it was reported that the Veteran presented for a two day inpatient PTSD evaluation.  The Veteran reported symptoms to include a frequent sad mood, anxiety, insomnia, irritability, fatigability, problems with memory and concentration, restlessness, decreased libido, social withdrawal and essential anhedonia.  He additionally reported spontaneous panic attacks averaging once or twice a week.  The Veteran stated that he experienced recurrent thoughts and dreams of combat, flashbacks and emotional and physiological reactivity to cues of combat.  The Veteran described avoidant behavior, emotional numbing, hypervigilance and an exaggerated startle response. The Veteran denied suicidal and homicidal ideation.  He explained that he spent his day in front of the television or computer and that his wife made him go outside to the store but that he when they went to the store he waited for her in the car.  A GAF score of 40 was provided.

A July 2007 VA mental health note reflects that the Veteran said he was experiencing a lot of tears, increased nightmares, and disrupted sleep.  On mental status examination, his speech was soft and normal in rate and rhythm.  He was more subdued than usual.  Mood was "okay" and affect was euthymic.  He denied suicidal ideation and there was no evidence of thought disorder.  Insight and judgment were intact.  The GAF score assigned was 55. 

A September 2007 VA mental health note reflects that the Veteran said that his therapy was going well.  He reported getting a little teary-eyed if he had to talk about certain topics, but less so.  On mental status examination, his speech was soft and normal in rate and rhythm.  He was more subdued than usual.  Mood was "okay" and affect was euthymic.  He denied suicidal ideation and there was no evidence of thought disorder.  Insight and judgment were intact.  

An October 2007 VA mental health note reflects that the Veteran said he felt a little down and was not sure why.  On mental status examination, his speech was soft and normal in rate and rhythm.  He was more subdued than usual.  Mood was "okay" and affect was euthymic.  He denied suicidal ideation and there was no evidence of thought disorder.  Insight and judgment were intact.  

A November 2007 VA mental health note reflects that the Veteran seemed to be managing his stressors of recent health concerns relatively well.  On mental status examination, his speech was soft and normal in rate and rhythm.  He was more subdued than usual.  Mood was "okay" and affect was euthymic.  He denied suicidal ideation and there was no evidence of thought disorder.  Insight and judgment were intact.  The GAF score assigned was 64.

A January 2008 VA mental health note reflects a diagnosis of PTSD with a GAF score of 64.  The Veteran reported doing much better following the holiday season.  On mental status examination, his speech was soft and normal in rate and rhythm.  He was tearful when talking about the welfare of his grandchildren.  Mood was "okay" and affect was euthymic.  He denied suicidal ideation and there was no evidence of thought disorder.  Insight and judgment were intact. 

An April 2008 VA mental health note reflects the Veteran's complaints of  not being happy being back from Florida.  He said his overall mood was good, but that his wife reported that his sleep was slightly disrupted.  On mental status examination, the Veteran's speech was soft with normal rate and rhythm.  He was tearful when talking about the welfare of his grandchildren.  His mood was "okay" and his affect was euthymic.  He denied suicidal ideation.  There was no evidence of thought disorder.  Insight and judgment were intact.  Later that month, a mental health note reflects the Veteran's complaints of increased irritability, nightmares, and disrupted sleep.  On mental status examination, he was pleasant and cooperative.  His speech was soft and normal in rate and rhythm.  His mood was "okay" and his affect was euthymic.  He denied suicidal ideation and there was no evidence of thought disorder.  Insight and judgment were intact.    

A June 2008 VA mental health note reflects that the Veteran reported that his mood was overall good and his sleep was "pretty good."  He said he got 4 hours of sleep per night.  On mental status examination, he was pleasant and cooperative.  His speech was soft and normal in rate and rhythm.  His mood was "okay" and his affect was euthymic.  He denied suicidal ideation and there was no evidence of thought disorder.  Insight and judgment were intact.  The GAF score assigned was 62.

A July 2008 VA mental health note reflects that the Veteran had increased worry over his sister's health, increased intrusive thoughts of Vietnam due to the weather, and increased problems sleeping.  On mental status examination, he was pleasant and cooperative.  His speech was soft and normal in rate and rhythm.  His mood was "okay" and his affect was euthymic.  He denied suicidal ideation and there was no evidence of thought disorder.  Insight and judgment were intact.    

A September 2008 VA mental health note reflects that the Veteran had some concern over the marriage of his son and his grandchildren.  On mental status examination, he was pleasant and cooperative.  His speech was soft and normal in rate and rhythm.  His mood was "okay" and his affect was euthymic.  He denied suicidal ideation and there was no evidence of thought disorder.  Insight and judgment were intact.    

In October 2008, the Veteran was admitted to the Northampton VA Medical Center (VAMC) for a six-week treatment program (phase I) for long-term PTSD symptoms.  A December 2008 discharge summary reflects that he experienced hypervigilance, sleep difficulties, rare flashbacks, depression, anxiety, intrusive thoughts, anger and rage, emotional numbing, social isolation, survivor guild, a sense of foreshortened future, avoidance tendencies, and exaggerated startle reflex.  On admission, his mental status examination revealed depressed mood and anxious affect.  His speech was normal.  He had no suicidal or homicidal ideations.  No hallucinations or delusions were elicited.  He was alert and oriented in all spheres.  Memory was intact.  Insight and judgment were fair.  On discharge, his mental status examination was unchanged.  The GAF score assigned was 38.  
[Parenthetically, the Board notes that the Veteran has been assigned a temporary total evaluation for PTSD during this period of hospitalization from October 14, 2008 to November 31, 2008.]

In May 2009, the Veteran was afforded a VA examination in order to determine the nature and severity of his PTSD symptoms.  

In the examination report, the examiner noted that, at the time of his last examination, the Veteran's symptoms included intrusive thoughts of the war several times a week, nightmares a few times a week, distress to reminders with physiological arousal, avoidance symptoms and panic attacks.  Emotional numbing, sleep disturbance, concentration difficulties, hypervigilance and an exaggerated startle response were also noted.  The examiner stated that the Veteran's symptoms of irritability had long been noted to be problematic for him in his relationships with friends, family members and co-workers.  The examiner noted that the Veteran's treatment records since his last examination had documented ongoing problems with irritability and nightmares as well as sleep problems.  

The Veteran reported to his examiner that his symptoms were about the same as those he had reported in his last examination.  He explained that he had vivid nightmares approximately two to three times a week and rare but distressing intrusive thoughts of the war.  The Veteran described ongoing avoidance symptoms and emotional detachment from others though the examiner explained that this seemed to have lifted somewhat with increased socialization with individuals in Florida.  He described ongoing difficulties with irritability, to include instances of road rage but he denied recent violence and the examiner noted that this had become more stable with treatment.  The Veteran described significant hypervigilance and discomfort in crowded areas.  He stated that he continued to avoid going to stores, being in crowded restaurants and stated that he still needed to position himself for safety.  He remained hypervigilant at home, and reported that he checked the locks on doors and windows frequently.  He reported that he had difficulty sleeping at night but sometimes took naps in the afternoon.

The Veteran stated that he frequently felt depressed and that he experienced depressive periods which lasted two to three weeks at a time.  The Veteran described some chronic anxiety and "tightness in his chest."

The Veteran described a good relationship with his wife and a relationship with his sons that was strained but had improved over time.  He stated that he enjoyed time he spent with fellow Veterans at the Vet Center but reported that he had few friends outside the group.  He stated that he and his wife spent time with other retired couples while in Florida.  He further explained that when he was home in Connecticut his leisure activities were somewhat limited by his level of hypervigilance and his desire to spend most of his time at home away from potential confrontations and other stressors.  He reported no difficulties with his activities of daily living.  

It was noted that the Veteran had not worked since 2001 when he took retirement and Social Security Disability benefits due to a back condition.

On mental status examination, the Veteran was found to have a dysphoric and mildly irritable mood.  His affect was initially restricted but was noted to broaden somewhat as the interview progressed.  The Veteran denied suicidal or homicidal ideation and there was no evidence of a thought disorder present on examination.  The Veteran's thought process was logical and goal-directed.  There were no auditory or visual hallucinations noted or reported.  Insight and judgment were good.  A global assessment score of functioning score of 48 was provided.  

The examiner concluded that the Veteran presented with chronic symptoms of PTSD and that his reported symptoms appeared to be similar to those described in prior examination reports.  The examiner stated that it appeared that the Veteran's experience with inpatient and outpatient treatment as well as his increased leisure activity and improvised familial relationships had helped to alleviate the severity of some of his symptoms over time.  The examiner stated that the Veteran's PTSD symptoms remained significant and continued to impact most areas of his daily functioning.  

A June 2009 VA discharge summary reflects that the Veteran was admitted for a 2-week inpatient PTSD stabilization program.  The Veteran reported being a little down after the death of his brother-in-law three weeks ago.  He reported sad mood, anxiety, insomnia, irritability, fatigability, problems with memory and concentration, restlessness, decreased libido, spontaneous panic attacks averaging once or twice every two or three weeks.  He also reported recurrent intrusive thoughts and nightmares of combat experiences, avoidant behavior, emotional numbing, a sense of foreshortened future, hypervigilance, and exaggerated startle responses.  He said he no longer experienced flashbacks.  He said he spent his days mostly on the computer, but tried to walk every day.  He said that he belonged to his condominium board and had to meet with people, but other than that he was home.  He said his wife did the shopping and that stores were too full of people.  At discharge, it was noted that the Veteran was alert and fully oriented, with no evidence of psychotic symptoms or suicidal or homicidal ideation.  The GAF score assigned was 45.  

The Veteran's claims file includes a July 2010 letter in support of the Veteran's claim from L.M., a readjustment counseling therapist from the Vet Center.  In her letter, L.M. stated that she had met the Veteran several times and spoken to his Vet Center counselor.  She noted that the Veteran endorsed a number of PTSD symptoms including intrusive recollections and distressing dreams of trauma, avoidance of activities, places or people that trigger recollections of the trauma, decreased interest in activities and feelings of detachment or estrangement from others.  She also stated that the Veteran had a restricted range of emotions, difficulty falling or staying asleep, irritability or anger outbursts, difficulty concentrating and hypervigilance.  All of the Veteran's symptoms were described as frequent and intense.  L.M. stated that results of a Clinician Administered PTSD Scale test showed an extreme range of PTSD symptoms.  

L.M. further stated that the Veteran typically needed encouragement from his wife to get washed and dressed but when she did not encourage him to do so he often just sat.  She stated that when the Veteran slept he was very restless, sometimes screaming and kicking and often waking up from nightmares and that as a result he and his wife no longer slept together.  It was noted that the Veteran tended to isolate himself due to his symptoms.  

It was noted that the Veteran's avoidance made it difficult if not impossible for the Veteran to participate in family functions and when he did attend such functions he was quiet and remained distant from others physically and emotionally.  L.M. further explained that the Veteran had difficulty driving due to emotional outbursts and that his rage has left to arguing with his wife, which had negatively impacted their relationship.  

L.M. stated that the Veteran's irritability, low frustration tolerance and anger outbursts made dealing with others extremely difficult which in turn significantly impacted the Veteran's ability to interact with co-workers.  She wrote that the Veteran's frustration made him easily vulnerable to becoming easily overwhelmed by everyday stressors.  

Additionally, L.M. explained that medical difficulties further increased the Veteran's PTSD symptoms making his daily life more restrictive.  She stated that a combination of the Veteran's PTSD symptoms and medical problems had led to increased isolation and increased depressed mood and irritability.  She concluded that the Veteran's symptoms impacted the Veteran's daily life to a significant degree.  

The Veteran was examined by a VA examiner in August 2010.  During his examination, the Veteran reported that his primary symptoms were marked irritability, marked sleep disturbance with nightmares, tendencies towards hypervigilance, a general mistrust of others and tendencies towards social isolation.  In addition, the Veteran has stated that he had intrusive thoughts of his Vietnam experiences which were triggered by war-related stimuli such as the season of the year or being near Chinese restaurants where he became distressed and somewhat hyperreactive.  

The examiner stated that the most prominent of the Veteran's symptoms was his ongoing irritability.  It was noted that the Veteran had a very low frustration tolerance and a very low stress tolerance and that he resorted to social isolation as a primary defensive and coping mechanism to deal with stress.  

Having reviewed the Veteran's records, the examiner stated that there was no clinical evidence that the Veteran's symptoms had increased in intensity, severity or frequency.  The examiner stated that, in fact, the most recent progress notes by the Veteran's primary mental health clinician indicated that some of the Veteran's symptomology had been muted.  

The Veteran reported increased anxiety but it was noted that this was not due to exposure to his war experiences but instead to an increasing number of medical problems.  It was noted that in the recent past the Veteran had been diagnosed with prostate cancer and had an ongoing heart condition as well as diabetes which give him considerable worry about his health and longevity.

Regarding his functional status, the Veteran noted that he did not do very much in his life since he had been retired from work.  He stated that he liked to spend time around his house, occasionally going for walks and sitting on his deck.  He took naps during the day and occasionally watched television or read.  Socially, the Veteran stated that he had a good relationship with his wife of 21 years and that he had a good relationship with one of his sons but stated that he was estranged from his other son who did not which to tolerate the Veteran's problematic behavior and anger.  He stated that he had a number of friends from work and from his military service.  He explained that he particularly enjoyed belonging to a group at the Vet Center and he further noted that he belonged to a small Italian club as well.

On mental status examination the Veteran was found to be fully alert, oriented and cooperative during the interview.  There were no signs or symptoms of psychosis.  The Veteran's mood was assessed as normothymic with no homicidal or suicidal ideation.  Affect was mildly flattened and mostly limited to the negative range.  There was some evidence of behavior and impulse discontrol in terms of the Veteran's regularly acting out of his anger.  There were no significant cognitive impairments noted although the Veteran reported some lapses in attention and concentration.  A GAF score of 60 was assigned.  

The examiner stated that a review of the Veteran's current and recent clinical status and functional status suggested no significant deterioration in the past few years.  It was stated that the Veteran's GAF score of 60 reflected mild to moderate impairment in functioning and that it seemed more likely than not that this rating was born of several determinants consisting of the Veteran's PTSD symptoms, his anxieties, about his medical status and increasing awareness of his age and mortality.  The examiner stated that the Veteran lived a very sedentary, passive, mildly reclusive lifestyle designed to lower and limit stress.  

The examiner specifically noted that the Veteran seemed somewhat content with this lifestyle and that it seemed more likely than not that the Veteran had decided to live out his years based on his PTSD symptoms, his anxieties about his medical status and his increasing awareness of his age and mortality.  The examiner stated that it was clear that the Veteran had no interest or investment in the idea of returning to gainful employment given his view of himself as "retired" and "disabled."  

In May 2011, the Veteran testified before the undersigned Acting Veterans Law Judge in a Videoconference Hearing from the Hartford, Connecticut RO.  During his hearing, the Veteran testified about having nightmares to the extent that his wife would not sleep with him as he sometimes would wake up screaming.  He stated that, before going to bed, he checked all of the windows and doors to make sure everything was locked.  The Veteran explained that even with the use of sleep medication he only was able to sleep for four hours at most and that he napped in the afternoon.  He stated that he was unable to be around a lot of people, he further described having difficulty understanding and attending to what was going on around him.  

The Veteran also described his irritability symptoms, he recalled an incident where he fought with a man in traffic and confronted him despite the fact that the man was wielding a gun.  He explained that he became angry quickly and that his wife would not let him drive to Florida as she did not want to be in a car for long periods of time due to the Veteran's anger towards other drivers.  The Veteran additionally described having thoughts of Vietnam and panic attacks several times a week.  

The Veteran stated that he had one friend he associated with but that that friend understood his PTSD symptoms.  The Veteran described symptoms of constant anxiety and depression but stated that he was sometimes happy when he was with his grandchildren.  He asserted that his short term memory was not good and that he often forgot what he was told.  He explained that he did not socialize with family unless he was at an outside event so that he could isolate himself.  The Veteran stated that he had had suicidal tendencies but not lately as his medications had been changed.  He additionally indicated that he would not shower if his wife did not encourage him to do so.


IV.  Analysis

Based on a review of the evidence of record, the Board finds that an rating in excess of 50 percent for service-connected PTSD is not warranted.  

The Board finds that the Veteran's disability picture does not most nearly approximate the level of social and occupational impairment contemplated by the next-higher 70 percent evaluation.  Indeed, the record does not demonstrate deficiencies in most areas as shown by symptoms such as suicidal ideation, illogical, obscure or irrelevant speech, near-continuous depression or panic, spatial disorientation, or an inability to establish and maintain effective relationships.

While the Veteran stated during his videoconference hearing that he has had suicidal tendencies in the past, suicidal and homicidal ideation is consistently denied in the treatment notes and examinations during the period on appeal.  Similarly, the Veteran is shown to have described panic attacks to include experiencing short, 10 second panic attacks several times a week but such panic attacks have not been shown by the record to be near-continuous panic which affect the ability to function independently.  Furthermore, the August 2010 VA examiner noted that the Veteran's anxiety appeared to be due to his increasing medical problems rather than his PTSD.

The preponderance of the evidence of record fails to demonstrate an inability to maintain social relationships.  The majority of the evidence available for the period of appeal suggests instead that the Veteran has a good relationship with much of his family to include his wife of 21 years and his grandchildren.  The record also demonstrates that he did in fact socialize with friends from the Vet Center, an Italian club and with other retired couples in Florida, demonstrating further his ability to establish and maintain effective relationships.  Additionally, while the Veteran recounted periods of difficulty in stressful situations, to include an encounter while driving, periods of violence have not been demonstrated.

Further, and significantly, the Board notes that during his May 2009 VA examination, the Veteran stated that his symptoms were about the same since his last examination and the May 2009 VA examiner stated that the Veteran's reported symptoms were similar to those described in his prior examination reports.  Similarly, the Veteran's August 2010 VA examiner stated that there was no clinical evidence that the Veteran's symptoms had increased.  Of note also, the August 2010 VA examiner specifically reported in his opinion that some of the Veteran's behavior was due to his own decision to be retired from work rather than an impairment in his ability to work as due to PTSD symptoms.  

The Board is cognizant of the opinions of L.M. and the Veteran's contentions that his symptoms warrant a rating in excess of 50 percent.  The Board finds, however, that, when weighed against the totality of the Veteran's treatment notes and his VA examination reports, the preponderance of the evidence weighs against the assignment of a higher rating.  The record demonstrates that, more often than not, the Veteran's symptoms more closely approximate the impairment described in the 50 percent rating criteria than those described in the rating criteria for a 70 percent disability evaluation.  

Regarding the Veteran's GAF scores, the Board notes that the Veteran has been assigned scores ranging from 40 to 64 during the period on appeal.  In this case, however, the record has not shown an impairment in reality testing or communication.  Additionally, while the Veteran is shown to at times avoid friends, he is not shown to neglect his family and has been shown to socialize with family, friends and social groups.  Because the lower GAF scores are thus not consistent with the objective findings, those scores are less probative as to the Veteran's actual disability picture here.  While some social and occupational impairment is conceded, the extent of such impairment is properly reflected by the 50 percent evaluation already in effect throughout the appeal period in question.  The Board finds that, overall the Veteran's symptoms and GAF scores are best reflected by the 50 percent rating assigned.

In short, the Board finds that the Veteran' symptomatology throughout the appeal period includes anxiety, depression, irritability, impaired sleep, panic attacks, impaired social and occupational functioning, flashbacks, intrusive thoughts, increased startle response, hypervigilance and a restricted affect.  He has been shown to have effective and meaningful relationships with his family.  No other evidence shows that the PTSD has resulted in occupational impairment beyond that already contemplated by the rating presently in effect.  Overall, then, the disability picture most closely approximates a 50 percent rating under Diagnostic Code 9411.  Accordingly, the Board finds that an evaluation in excess of 50 percent for service-connected PTSD must be denied on the evidence of record.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has also considered whether the Veteran's PTSD presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for consideration of additional symptomatology than is currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied. 


REMAND

The Veteran's service-connected disabilities include PTSD, diabetes mellitus and basal to apical inferolateral ischemia.   The Veteran contends that his service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.  Regrettably, the Board finds that more development is in order before a determination may be made on the issue in question.  

At his May 2011 hearing, the Veteran testified that he had not worked since he sustained a work-related injury to his back approximately ten years prior.  The Veteran also asserted, however, that he believed that his service-connected disabilities rendered him unable to work.  Of note, in the August 2010 PTSD VA examination report, the Veteran's examiner suggested that the Veteran's belief that he was disabled and retired, rather than his PTSD symptoms, precluded him from working.  However, and notably, the record contains no VA examination which contains an opinion as to whether any or the totality of the Veteran's service-connected disorders, have rendered him unable to work.  A new examination is in order so that such a determination can be made.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be accorded the appropriate examination(s) to assess the Veteran's ability/inability to work based on his service-connected disabilities.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner is also requested to indicate the impact of the service-connected disabilities (PTSD, diabetes mellitus and basal to apical inferolateral ischemia) on the Veteran's ability to obtain and retain employment.  The examiner is informed that the Veteran's age and nonservice-connected disabilities may not be considered in connection herewith, only the service-connected disabilities and their impact on the Veteran's ability to obtain and retain substantially gainful employment are for consideration.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide a complete rationale for all conclusions reached.   

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  The AMC/RO must ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


